Citation Nr: 0023632	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-02 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
a left shoulder disability.  

2.  Entitlement to restoration of a 10 percent evaluation for 
a right shoulder disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to July 
1996.  This is an appeal from a September 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Los Angeles, California, which reduced the evaluation for the 
veteran's left shoulder disability from 20 percent to 
10 percent and which reduced the evaluation for the right 
shoulder disability from 10 percent to no percent.  In July 
1999, the veteran testified at a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at the 
regional office.  The case is now before the Board for 
appellate consideration.  


REMAND

In an October 1996 rating action, service connection was 
granted for a left shoulder disability, status post 
capsulorrhaphy, rated 20 percent disabling under Diagnostic 
Code 5202.  Service connection was also granted for right 
shoulder instability, status post dislocation, rated 
10 percent disabling under Diagnostic Code 5203.  

The veteran was afforded a VA orthopedic examination in March 
1998.  He stated that his left shoulder ached and was more 
painful if he attempted to lift anything or reach outward, 
upward or behind him.  He had pain at night.  He also felt 
that his shoulder tingled.  Various findings were recorded on 
physical examination but it was indicated that no instability 
of the shoulders was demonstrated and there was no gross 
motor weakness.  The diagnoses were residuals of surgery for 
the left shoulder with tendinitis and tendinitis of the right 
shoulder.  

The veteran was afforded a VA neurological examination in 
March 1998.  He was working as a typist in the Post Office.  
He complained of chronic pain involving his left shoulder and 
numbness and tingling involving his left hand, especially 
with prolonged positioning or repetitive motion.  On physical 
examination, the veteran had a subjective decrease in 
pinprick sensation in the left ulnar nerve distribution.  
Deep tendon reflexes were two plus throughout.  The veteran 
had a nerve conduction study which showed mild latency in the 
sensory component of the right median and the right ulna with 
a normal sural latency.  The impression was ulnar neuropathy 
secondary to compression and repetitive motion injury.  

In the September 1998 rating action, the left shoulder 
disability was classified as tendinitis, status post 
capsulorrhaphy.  The condition was reduced from 20 percent to 
10 percent under Diagnostic Code 5202-5024.  The right 
shoulder condition was classified as tendinitis, status post 
instability and dislocation, and the evaluation was reduced 
from 10 percent to no percent under Diagnostic Code 5203-
5024.  The right shoulder rated as the veteran's dominant 
shoulder.  

The regional office later received a February 1998 report by 
Geoffrey M. Miller, M.D., reflecting a fitness for duty 
examination.  The veteran reported limitation of motion of 
his left shoulder and pain involving the shoulder while doing 
his work.  He complained that after 8 or 10 hours of typing 
both hands became numb.  On physical examination, the veteran 
had a full range of motion in forward elevation on both 
sides.  External rotation was to 80 degrees on the right and 
40 degrees on the left.  The diagnosis was bilateral shoulder 
derangements, with the left being greater than the right.  
The examiner commented that it appeared the veteran was 
having a work-related aggravation of his shoulder disease.  

During the July 1999 Board hearing, the veteran related that 
when lifting or reaching his shoulders tended to tighten up.  
He also had frequent numbness in his hands.  He also felt 
that his left shoulder was sliding out of the socket on 
occasion. His initial job with the Post Office required 8 to 
10 hours of typing per day which caused tenderness in his 
shoulders and he also had numbness in his hands.  His new job 
was an expediter, which necessitated handling heavy sacks.  
He did not feel the VA examinations were adequate since he 
had always been examined either shortly after surgery or 
after months of physical therapy.  However, he continued to 
have pain and frequently had numbness.  The only medication 
that worked was Advil in considerable quantities.  

Between April and June 1999 he had seen doctors at the VA 
Medical Center, Sepulveda and had a MRI scheduled for 
August 2.  The veteran felt that his neuropathy was related 
to his service-connected shoulder conditions.  It was argued 
at the hearing that the matter of service connection for 
peripheral neuropathy was inextricably intertwined with the 
issues of increased ratings for the veteran's bilateral 
shoulder disability.  

Since the veteran has maintained that his shoulder conditions 
are more severe than indicated by the current evaluations 
assigned for those disabilities, his claims for restoration 
of the prior ratings for the shoulder disabilities are 
considered to be well grounded.  Drosky v. Brown, 
10 Vet. App. 251 (1997).  Accordingly, the VA has a duty to 
assist him in the development of his claim.  In this regard, 
it appears that there are VA outpatient treatment records 
available which may tend to shed some light on his claim.  In 
addition, there is the matter of the claim for service 
connection for neuropathy, which is considered to be 
inextricably intertwined with the other issues on appeal.  
Accordingly, the case is REMANDED to the regional office for 
the following action:  

1.  The regional office should contact 
the VA Medical Center, Sepulveda, and 
request that that facility provide copies 
of the outpatient treatment records 
reflecting treatment of the veteran from 
April to June 1999 and also a copy of the 
MRI scheduled for August 2, 1999, if it 
was accomplished.  All such records 
obtained should be associated with the 
claims file.  

2.  The veteran should then be scheduled 
for special orthopedic and neurological 
examinations in order to determine the 
current nature and severity of his 
bilateral shoulder disability and any 
neurological disorder that may now be 
present.  All indicated tests and studies 
should be conducted.  An opinion should 
be provided by the neurological examiner 
as to whether any current neurological 
disorder is related to the veteran's 
service-connected bilateral shoulder 
disability.  The examiners should also 
identify the limitation of activity 
imposed by the veteran's shoulder 
conditions, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the orthopedic examiner 
regarding whether pain associated with 
the service-connected bilateral shoulder 
disability significantly limits 
functional ability during flareups or 
with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The orthopedic examiner should 
also indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiners for review.  

3.  The regional office should then 
review the veteran's case.  In 
particular, consideration should be 
afforded the issue of service connection 
for a neurological disorder as related to 
the veteran's service-connected bilateral 
shoulder disability.  If that 
determination is adverse to the veteran, 
he should be afforded his appellate 
rights with regard thereto.  If the 
veteran perfects an appeal regarding that 
matter, that question should be included 
with the other issues on appeal.  If the 
denial is continued with regard to the 
issues of restoration of the prior 
evaluations for the veteran's shoulder 
disabilities, he and his representative 
should be sent a supplemental statement 
of the case regarding those issues and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




